          Case 6:21-cv-00923-GAP-LRH Document 1-2 Filed 05/27/21 Page 1 of 6 PageID 24
Filing # 126218899 E-Filed 05/05/2021 01:31:25 PM


                        IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                                IN AND FOR ORANGE COUNTY, FLORIDA
                                           CIVIL DIVISION


           RABINDRA DEORAJ,

                    Plaintiff,
                                                                     Case Number:
           v.



           MARRIOTT VACATIONS
           WORLDWIDE CORPORATION,

                    Defendant.
                                                     /

                                   COMPLAINT             AND DEMAND FOR JURY TRIAL

                    Plaintiff, Rabindra Deoraj, by and through his undersigned counsel hereby files this

           one-count      complaint against Defendant, Marriott Vacations Worldwide Corporation,

           alleging that Defendant discriminated against him                      on   the basis of his race, Asian, in

           violation of the 42 U.S.C.       §   1981. In further support of Plaintiff         s   claims, Plaintiff makes

           the following allegations:

                                                                  Parties

                    1.        Plaintiff, Rabindra Deoraj, is             a   qualified Indian American male and well

           within   a   protected class due to his       race   (Asian).

                    2.        Defendant, Marriott Vacations Worldwide Corporation is                    a   vacation rental

           and ownership corporation headquartered in Orlando, Florida.

                    3.        Defendant is      a   domestic, for-profit company that employs               more   than   15


           employees.

                    4.        In   or   about 2016 Defendant hired Plaintiff as a senior manager of IT

           security, governance risk, and compliance.


                                                                     1
Case 6:21-cv-00923-GAP-LRH Document 1-2 Filed 05/27/21 Page 2 of 6 PageID 25




         5.       Plaintiff performed his duties for Defendant in Orlando, Florida.

                                                   Jurisdiction

         6.       This is   an
                                 original action for damages in              excess   of $54,772.50.

         7.       Defendant is vacation rental and ownership company incorporated in

  Florida and headquartered in Orlando, Florida.

         8.       Plaintiff worked for Defendant                  as a   manager in Orange County, Florida.

         9.       Plaintiff is   an   Indian American male who lives in Orange County, Florida.

         10.      Defendant      was       Plaintiff   s   employer and Defendant employed Plaintiff at

  Defendant's location in Orange County, Florida.

         11.      All material events took place in Orange County, Florida.

         12.      Defendant employs            more     than      15   employees.

         13.      This complaint arises out of Chapter 760 of the Florida Statutes and the

  Florida Civil Rights Act.

         14.      Therefore, jurisdiction in this Court is proper.

                                               Factual Allegations

         15.      Defendant hired Plaintiff            as a    manager in or about 2016.

         16.      Upon Plaintiff       s   hire, Plaintiff directly reported to Defendant's Director of

  Information Security, Brian Jones.

         17.      While Plaintiff reported directly to Mr. Jones, Plaintiff                   was an   exemplary

  employee in good standing with Defendant.

         18.      In May 2017, Mr. Jones ended his employment with Defendant and

  approximately   one   year later Defendant hired Mr. Gram Ludlow (White) to replace Mr.

  Jones in February 2018.




                                                              2
Case 6:21-cv-00923-GAP-LRH Document 1-2 Filed 05/27/21 Page 3 of 6 PageID 26




           19.          Almost immediately upon Mr. Ludlow's hire he began discriminating

  against Plaintiff         on       the basis of his     race.



           20.          On       a
                                     daily basis, Mr. Ludlow showed preferential treatment towards White

  employees employed in                   a    similar capacity as Plaintiff.

           21.          Plaintiff worked             on   a   team with three other individuals. All of Plaintiff         s



  coworkers      on    the team          are    White and the team      was   managed by Mr. Ludlow who is also

  White.

           22.          Mr. Ludlow showed preferential treatment to all other team members

  because they        are   White.

           23.          Mr. Ludlow discriminated against Plaintiff based                  on   his   race    by excluding

  Plaintiff from important meetings.

           24.          Mr. Ludlow did not exclude White team members from meetings.

           25.          Mr. Ludlow discriminated against Plaintiff                   on   the basis of his race by

  withholding and refusing to provide Plaintiff with critical information that                              was   necessary

  for Plaintiff to complete his job duties.

           26.          Mr. Ludlow did not withhold critical information from White team

  members.

           27.          Mr. Ludlow discriminated against Plaintiff based                  on   his race by assigning

  Plaintiff to work in locations that were long distances from Plaintiff                       s   main office.

           28.          Mr. Ludlow did not assign White team members to travel long distances.

           29.          Mr. Ludlow also discriminated against Plaintiff by "eliminating his

  positioe   on June             28, 2019.




                                                                    3
Case 6:21-cv-00923-GAP-LRH Document 1-2 Filed 05/27/21 Page 4 of 6 PageID 27




          30.           However, within       a   few weeks of Plaintiff          s    position being eliminated,

  Defendant posted job advertisements online seeking to fill Plaintiff                           s   former role.

          31.           Despite Defendant' s allegations, there             was       no
                                                                                               position elimination          or



  restructuring, instead Defendant simply terminated Plaintiff                             s    employment based            on



  Plaintiff   s race.



          32.           Defendant did not eliminate any positions held by White members of

  Plaintiff   s   team.

          33.           Plaintiff has complied with all administrative pre-requisites prior to

  bringing this action.

          34.           Thus, this matter is timely and ripe for action.

                                                 COUNT I
                                          RACE DISCRIMINATION
                                      IN VIOLATION OF 42 U.S.C. 1981

          35.           Plaintiff hereby incorporates and re-alleges paragraphs 1-34, above.

          36.           Plaintiff is a qualified Indian American male who is within                      a   protected class

  due to his race       ("Asian").

          37.           Plaintiff   was   employed by Defendant       on or   about 2016.

          38.           Defendant hired Mr. Mr. Ludlow in            or   about February 2018.

          39.           Mr. Powers routinely and repeated discriminated against Plaintiff                              on   the

  basis of his race.

          40.           Mr. Ludlow discriminated against Plaintiff                on       the basis of his race by


  excluding Plaintiff from team meetings, withholding critical information from Plaintiff,

  requiring Plaintiff to travel long distances, and ultimately "eliminatine Plaintiff                             s   position

  and immediately repositing Plaintiff             s   position for hire.




                                                             4
Case 6:21-cv-00923-GAP-LRH Document 1-2 Filed 05/27/21 Page 5 of 6 PageID 28




           41.           White employees            on   Plaintiff       s   team   were        not subjected to exclusion from


  meetings, withholding of critical information, long travel mandates, and position

  elimination.

           42.           The discriminatory activities conducted by Defendant                                     were   severe    and


  adversely affected the terms and conditions of Plaintiff                                 s   employment.

           43.           Said discrimination and racial hostilities                        as   perpetrated by Defendant          were



  not based upon         mere     inferences, but rather such discrimination                         was    direct and intentional,

  as   evidenced by the openly brazen actions of Defendant, such                                           as
                                                                                                                couching Plaintiff       s




  racially motivated termination                    as   a   "position elimination," and immediately reposting

  Plaintiff   s   job position.

           44.           The discriminatory behavior espoused by Mr. Ludlow and ratified by

  Defendant        are   the exact type of behaviors that congress sought to extinguish when it

  enacted 42 U.S.C. 1981.

           45.           Plaintiff   was   and is protected by the 42 U.S.C. 1981 during his employment

  with Defendant,         as    Plaintiff is   an    Indian American male.

           46.           Plaintiff   was   damaged emotionally and financially by Defendant's race-

  based discrimination.

           47.           Plaintiff previously filed complaint with the EEOC in regard to Plaintiff                                       s



  claims under Florida and Federal law                       on   the basis of impermissible race discrimination.

           48.           Plaintiff has complied with all prerequisites prior to filing this lawsuit and

  Plaintiff exhausted Plaintiff            s   administrative remedies.

           WHEREFORE, Plaintiff seeks                         a   judgment and all relief available under Florida

  law, including back pay, front pay, emotional distress, punitive, compensatory damages                                             as




                                                                     5
Case 6:21-cv-00923-GAP-LRH Document 1-2 Filed 05/27/21 Page 6 of 6 PageID 29




  well   as   reasonable attorney fees and costs and pre-judgment interest. Plaintiff also demands

  a   trial by jury. Plaintiff   reserves   the right to seek punitive damages should the ultimate facts

  so   warrant.

              DATED: May 5, 2021

                                                                 /S/ Kyle   J.   Lee
                                                                 Kyle J. Lee, Esq.
                                                                 FLBN: 105321
                                                                 LEE LAW, PLLC
                                                                 1971 West Lumsden Road, Suite 303
                                                                 Brandon, Florida 33511
                                                                 Telephone: (813) 343-2813
                                                                 Facsimile: (813) 343-2813
                                                                 Kyle@KyleLeeLaw.com
                                                                 Attorney for Plaintiff




                                                         6
